                                      Case 2:20-cv-00094-JAD-VCF Document 15 Filed 01/31/20 Page 1 of 3



                        1       PATRICK H. HICKS, ESQ., Bar # 4632
                                AMY L. THOMPSON, ESQ., Bar # 11907
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:    702.862.8800
                                Fax No.:      702.862.8811
                        5       Emails: phicks@littler.com
                                         athompson@littler.com
                        6
                                Attorneys for Plaintiff
                        7       AHERN RENTALS, INC.

                        8

                        9                                       UNITED STATES DISTRICT COURT

                     10                                               DISTRICT OF NEVADA

                     11

                     12         AHERN RENTALS, INC.,
                                                                                 Case No.: 2:20-cv-00094-JAD-VCF
                     13                            Plaintiff,
                                                                                 STIPULATION AND [PROPOSED]
                     14         vs.                                              ORDER FOR PRELIMINARY
                                                                                 INJUNCTION
                     15         KEITH WADE, an individual; JESSIE
                                WADE, an individual;
                     16         EQUIPMENTSHARE.COM, INC.; DOES                      ECF Nos. 10, 15
                                I-X, inclusive; and ROES I-X, inclusive,
                     17
                                                   Defendants.
                     18

                     19

                     20                  Plaintiff, Ahern Rentals, Inc. (“Ahern”), and Defendants Keith Wade, Jessie Wade, and
                     21         EquipmentShare.com, Inc. (“EquipmentShare”), by and through their undersigned counsel, and
                     22         without admission, waiver, or acknowledgment of any claim, defense, or allegation by any party, and
                     23         solely for the purpose of maintaining the status quo by mutual agreement of the parties, enter into the
                     24         following stipulated preliminary injunction:
                     25                  1.    Keith Wade and Jessie Wade shall abide by the non-solicitation and confidentiality

                     26         obligations of their Employment Agreements with Ahern until a final adjudication on the merits;

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                      Case 2:20-cv-00094-JAD-VCF Document 15 Filed 01/31/20 Page 2 of 3



                        1
                                         2.    EquipmentShare shall not direct or encourage the Wades to solicit Ahern employees
                        2
                                and shall not direct or encourage the Wades to utilize any confidential or proprietary information of
                        3
                                Ahern for the benefit of EquipmentShare, or to provide any such confidential information to
                        4
                                EquipmentShare, to the extent the Wades are in possession of, or have access to, such confidential
                        5
                                information, with such injunctive relief set forth in this paragraph lasting until a final adjudication on
                        6
                                the merits;
                        7
                                         3.    Keith Wade and Jessie Wade shall turn over to Ahern, and cease any use of, Ahern’s
                        8
                                confidential information, to the extent they are in possession of, or have access to, such confidential
                        9
                                information and, to the extent Keith Wade or Jessie Wade have provided any such confidential
                     10
                                information to EquipmentShare, EquipmentShare shall turn over to Ahern, and cease use of, that
                     11
                                information.
                     12
                                         4.    Defendants shall preserve any and all paper and electronic data or information having
                     13
                                any relevance or potential relevance to the allegations in or potential defenses to the allegations in the
                     14
                                Complaint; and
                     15
                                ///
                     16

                     17
                                ///
                     18

                     19

                     20
                                ///
                     21

                     22

                     23
                                ///
                     24

                     25

                     26
                                ///
                     27

                     28
LITTLE R MEND ELSO N, P .C .
                                                                                  2.
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                    Case 2:20-cv-00094-JAD-VCF Document 15 Filed 01/31/20 Page 3 of 3



                        1
                                         5.        Ahern will not be required to post any security or bond for the injunction.
                        2

                        3       Dated: January 31, 2020                                  Dated: January 31, 2020
                        4       Respectfully submitted,                                  Respectfully submitted,
                        5

                        6       /s/ Mitchell J. Langberg                                 /s/ Amy L. Thompson
                                MITCHELL J. LANGBERG, ESQ.                               PATRICK H. HICKS, ESQ, ESQ.
                        7       BROWNSTEIN HYATT FARBER SCHRECK                          AMY L. THOMPSON, ESQ.
                                                                                         LITTLER MENDELSON, P.C.
                        8       MICHAEL E. BREWER, ESQ. (pro hac vice)
                                BAKER & MCKENZIE LLP                                     Attorneys for Plaintiff
                        9                                                                AHERN RENTALS, INC.
                     10         Attorneys for Defendant
                                EQUIPMENTSHARE.COM INC.
                     11

                     12
                                Dated: January 31, 2020
                     13
                                Respectfully submitted,
                     14

                     15
                                /s/ Aviva Y. Gordon
                     16         AVIVA Y. GORDON, ESQ.
                                GORDON LAW
                     17
                                Attorney for Defendants
                     18         KEITH and JESSIE WADE

                     19
                                                                               ORDER ORDER
                     20

                     21              Based on the parties' stipulation [ECF No. 15] and good cause appearing, IT IS SO
                                                                              IT IS SO ORDERED.
                                ORDERED. The Emergency Motion for Preliminary Injunction [ECF No. 10] is
                     22         DENIED as moot, and the 2/6/2020 hearing on that motion [ECF No. 11] is VACATED.
                                                                                          Dated: _____________________, 2020.
                     23
                                                                                      _________________________________
                     24                                                               U.S. District Judge Jennifer A. Dorsey
                                                                                      Dated: February 3, 2020
                     25
                                                                                        _______________________________________
                     26                                                                 UNITED STATES DISTRICT COURT JUDGE
                     27
                                4837-1732-4979.1 099283.1028
                     28
LITTLE R MEND ELSO N, P .C .
                                                                                    3.
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
